Citation Nr: 0313260	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for seasonal allergic 
rhinitis and sinusitis.

2.  Entitlement to service connection for left ulnar 
neuropathy.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes arises from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty from September 1990 to 
February 1997. 

In August 1998, the RO received the veteran's claims of 
entitlement to service connection for allergic rhinitis and 
sinusitis, left ulnar neuropathy and migraine headaches.  In 
a February 1999 rating decision, the RO denied the claims.  
The veteran disagreed with the February 1999 rating decision.  
A VA Form 9 received in June 1999 referred exclusively to 
another issue, entitlement to service connection for post-
traumatic stress disorder (PTSD).  For reasons which will be 
explained in detail below, the Board has concluded that the 
veteran has not perfected an appeal as to the three issues 
listed above.  

Other issues

The Board observes that service connection was granted for a 
psychiatric disorder (major depression and panic disorder 
with agoraphobia) in the February 1999 rating decision.  A 30 
percent rating was awarded.  The RO denied the veteran's 
claim of entitlement to service connection for PTSD in 
February 1999, and the veteran perfected an appeal as to that 
issue.  In an April 2002 rating decision, service connection 
was granted for PTSD.  The veteran's service-connected 
psychiatric disability was redenominated as major depressive 
disorder and PTSD and a 100 percent disability rating was 
assigned.  The veteran has not appealed that decision, and 
accordingly it will not be further addressed in this 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned and the effective date].

In the February 1999 rating decision, service connection was 
denied for hearing loss, vision loss, a low back disorder, 
bipolar disorder, bilateral carpal tunnel syndrome and an 
infraclavicular mass.  The veteran did not appeal those 
issues.

The February 1999 rating decision also granted service 
connection for a duodenal ulcer and awarded a noncompensable 
rating.  In October 2000, the veteran requested that her 
service connected duodenal ulcer be considered for an 
increased rating.  To the Board's knowledge, the RO has not 
yet addressed that claim.  That issue is referred  to the RO 
for appropriate action.


FINDING OF FACT

The veteran failed to submit a timely substantive appeal of 
the RO's February 1999 denial of service connection for 
allergic rhinitis and sinusitis, left ulnar neuropathy, and 
migraine headaches.  


CONCLUSIONS OF LAW

1.  The appeal of the RO's February 1999 denial of service 
connection for allergic rhinitis and sinusitis is dismissed.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).

2.  The appeal of the RO's February 1999 denial of service 
connection for left ulnar neuropathy is dismissed.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).

3.  The appeal of the RO's February 1999 denial of service 
connection for migraine headaches is dismissed.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
allergic rhinitis and sinusitis, left ulnar neuropathy and 
migraine headaches. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issues on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  
As explained below, the issues listed above are being 
dismissed due to the veteran's failure to file a timely 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (West 2002).  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the veteran's claims are not subject to the provisions 
of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the veteran has been accorded 
ample opportunity to present evidence and argument as 
required by the law.  See 38 C.F.R. § 3.103 (2002).  The 
veteran has been represented by a Veteran's Service 
Organization.   The RO notified her of her appellate rights 
in a letter dated June 9, 1999 and furnished her with a 
substantive appeal form (VA Form 9) to be completed.  The 
veteran returned the VA Form 9 later in June 1999; only the 
PTSD claim was mentioned.  The Board sent her a letter, with 
a copy to her representative, dated January 9, 2003 
explaining why her appeal may not have been perfected and 
soliciting response.  No response was received.   




Pertinent law and regulations 

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2002).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2002); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (where a claimant did not perfect an appeal by timely 
filing a substantive appeal, the RO rating decision became 
final).  By regulation this formal appeal must consist of 
either "a properly completed VA Form 1-9. . . or 
correspondence containing the necessary information."  Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 
(2002).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See 38 U.S.C.A. § 7105;  see also Roy v. 
Brown, 5 Vet. App. 554 (1993).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the statement of the case, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
Roy, 5 Vet. App. at 555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2002).

Analysis

The record does not reflect that the veteran or her 
representative filed a substantive appeal with regard to the 
issues of entitlement to service connection for allergic 
rhinitis and sinusitis, left ulnar neuropathy, and migraine 
headaches, within the required 60 days after the issuance of 
the June 1999 Statement of the Case (SOC), or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed.  Although she did 
file a VA form 9 on June 30, 1999, this dealt exclusively 
with her PTSD claim.  The issues of entitlement to service 
connection for allergic rhinitis and sinusitis, left ulnar 
neuropathy and migraine headaches were not specifically 
identified, as is required by law.  See 38 C.F.R. § 20.202 
(2002).

Because the veteran did not timely submit a substantive 
appeal, the Board finds it has no jurisdiction over the 
appeals as to these issues.  They must therefore be 
dismissed.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002); see 
Roy, 5 Vet. App. at 554 and Rowell, 4 Vet. App. at 17 [both 
observing in general that if there is a failure to comply 
with the law or regulations, it is incumbent upon the Board 
to reject the application for review on appeal].

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.

In this case, the veteran has been informed of the necessity 
of filing a substantive appeal as to these issues if she 
wished to pursue her appeal.  The June 9, 1999 letter 
attached to the SOC made this requirement amply clear.  
Further, the Board sent the veteran a detailed letter, with a 
copy to her accredited representative in January 2003.  There 
is no indication that the veteran did not receive these 
communications, and she has presented no response.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the veteran did 
not request any extension of time for filing a substantive 
appeal, and she has not demonstrated good cause for an 
untimely filing of a substantive appeal as to these issues.

The Board finds that, in the absence of a timely filed 
substantive appeal, the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds that this case is one in which the law is 
dispositive of the issues and that the appeals as to the 
issues of entitlement to service connection for allergic 
rhinitis and sinusitis, left ulnar neuropathy, and migraine 
headaches must be dismissed on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal as to the issue of entitlement to service 
connection for allergic rhinitis and sinusitis is dismissed.

The appeal as to the issue of entitlement to service 
connection for left ulnar neuropathy is dismissed.

The appeal as to the issue of entitlement to service 
connection for migraine headaches is dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

